DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on February 10, 2021 have been entered. Claims 1-17 are still pending in this application with claims 1, 5, 8, 12, 15, 16, and 17 being independent.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lindahl, Aram (US Pub 2015/0106085) in view of Katuri et al. (US Pub 2015/0194152) and in further view of Yellepeddi (US Pub 2020/0302159).
Regarding claim 1, Lindahl discloses a method for implementing a speech function, wherein the method comprises: a speech detecting unit including a 
Lindahl does not discloses implementing a far-field speech function for a smart device which is a smart TV; and arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning.
Katuri discloses a method for implementing a far-field speech function for a smart TV (para 0035 – television 228; para 0029) and arithmetic processing for the speech signal in a predetermined manner including echo removal (para 0020 - remove echo), and sound source positioning (para 0021 – “location of the user, location of a source of the sound, location of a source of the trigger word and/or voice command, etc”).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lindahl with the teachings of Katuri in order to improve speech recognition by recognizing distant human speech (para 0005).
Lindahl in view of Katuri does not wherein the arithmetic processing for the speech signal in a predetermined manner including reverberation removal.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lindahl in view of Katuri with the teachings of Yellepeddi in order to improve speech recognition by having fuctions that remove echo, noise, reverberation (para 0024).
Regarding claim 2, Lindahl discloses wherein the speech detecting unit comprises: a microphone array including at least two microphones each having the awakening function (see abstract; para 0059; para 0077-0078).
Regarding claim 3, Lindahl discloses wherein the microphone of the speech detecting unit awakening an algorithm unit in a standby state upon detecting an awakening word comprises: awakening the algorithm unit in the standby state when any microphone in the microphone array detects the awakening word (para 0007, 0009).
Regarding claim 4, Lindahl discloses wherein the speech detecting unit transmitting the obtained speech signal to the algorithm unit comprises: the speech detecting unit transparently transmits the obtained speech signal to the algorithm unit (para 0007, 0009).
Regarding claim 5, see rejection of claim 1.
Regarding claim 6, see rejection of claim 2.
Regarding claim 7, see rejection of claim 3.
Regarding claim 8, see rejection of claim 1.
Regarding claim 9, see rejection of claim 2.
Regarding claim 10, see rejection of claim 3.

Regarding claim 12, see rejection of claim 1.
Regarding claim 13, see rejection of claim 2.
Regarding claim 14, see rejection of claim 3.
Regarding claim 15, Lindahl discloses a system for implementing a speech function, wherein the system comprises: a speech detecting unit comprising a first memory, a microphone having an awakening function, a first processor and a first computer program which is stored on the first memory and runs on the first processor, wherein the first processor, upon executing the first program, implements a first method for implementing a far-field speech function, wherein the first method comprises: performing speech signal detection in real time (para 0003-0004; para 007; para 0077-0078; fig. 6); upon detecting an awakening word, the microphone of the speech detecting unit awakening an algorithm unit in a standby state (para 0007, 0009; para 0029; para 0077-0078; fig. 6); transmitting the obtained speech signal to the algorithm unit so that the algorithm unit performs arithmetic processing for the speech signal in a predetermined manner, and sends a processed speech signal to a control system of a smart device, to complete a corresponding control operation (see abstract; para 0058,0072); and the algorithm unit comprising a second memory, a second processor and a second computer program which is stored on the second memory and runs on the second processor, wherein the second processor, upon executing the second program, implements a second method for implementing a speech function (see para 0005 - a primary processor and an auxiliary processor), wherein the second method comprises: obtaining an awakening signal sent from the microphone of the speech 
Lindahl does not discloses implementing a far-field speech function for a smart device which is a smart TV; and arithmetic processing for the speech signal in a predetermined manner including echo removal, reverberation removal and sound source positioning.
Katuri discloses a method for implementing a far-field speech function for a smart TV (para 0035 – television 228; para 0029) and arithmetic processing for the speech signal in a predetermined manner including echo removal (para 0020 - remove echo), and sound source positioning (para 0021 – “location of the user, location of a source of the sound, location of a source of the trigger word and/or voice command, etc”).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lindahl with the teachings of Katuri in order to improve speech recognition by recognizing distant human speech (para 0005).
Lindahl in view of Katuri does not wherein the arithmetic processing for the speech signal in a predetermined manner including reverberation removal.
Yellepeddi wherein the arithmetic processing for the speech signal in a predetermined manner including reverberation removal (para 0024 - de-reverberation)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Lindahl in view of Katuri with the teachings of Yellepeddi in order to improve speech recognition by having fuctions that remove echo, noise, reverberation (para 0024).
Regarding claims 16 and 17, see rejection of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652